 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MIRIAM R. HINMAN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:12-CR-280-TLN
12                               Plaintiff,             STIPULATION TO CONTINUE SENTENCING
                                                        AND SET PSR SCHEDULE; ORDER
13                         v.
                                                        DATE: August 22, 2019
14   DEBRA FIELDS,                                      TIME: 9:30 a.m.
                                                        COURT: Hon. Troy L. Nunley
15                               Defendant.
16

17                                                 STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for Judgment and Sentencing on August 22, 2019.

21          2.     By this stipulation, defendant now moves to continue the Judgment and Sentencing until

22 September 26, 2019, at 9:30 a.m., and to set the following PSR schedule:

23                 a)      July 25, 2019: Defendant must provide the completed PSR referral packet to

24          Probation

25                 b)      July 25, 2019: Defendant must complete her interview with Probation

26                 c)      August 15, 2019: Draft Presentence Report

27                 d)      August 29, 2019: Informal Objections to the Presentence Report

28                 e)      September 5, 2019: Final Presentence Report


      STIPULATION TO CONTINUE SENTENCING AND SET        1
      PSR SCHEDULE
 1                 f)     September 12, 2019: Motions to Correct the Presentence Report

 2                 g)     September 19, 2019: Replies or Statements of Non-Opposition and Sentencing

 3          Memoranda

 4                 h)     September 26, 2019: Sentencing

 5          3.     The defendant requests the continuance because the defense wishes to provide the

 6 Probation Office with information bearing on a final sentencing recommendation, but the defendant will

 7 be unavailable to meet with Probation between June 18 and July 9, 2019, due to a surgery scheduled on

 8 June 18.

 9          4.     The government does not object to the proposed PSR and sentencing schedule.

10          5.     The government has informed the defense that it does not anticipate agreeing to a further

11 continuance without a written statement from the defendant’s doctor that she is physically unable to

12 meet with Probation by July 25, 2019.

13          IT IS SO STIPULATED.

14
     Dated: June 13, 2019                                  MCGREGOR W. SCOTT
15                                                         United States Attorney
16
                                                           /s/ MIRIAM R. HINMAN
17                                                         MIRIAM R. HINMAN
                                                           Assistant United States Attorney
18

19
     Dated: June 13, 2019                                  /s/ NOA OREN
20                                                         NOA OREN
21                                                         Counsel for Defendant
                                                           Debra Fields
22

23
                                                    ORDER
24
            IT IS SO ORDERED this 13th day of June, 2019.
25

26

27
                                                                   Troy L. Nunley
28                                                                 United States District Judge

      STIPULATION TO CONTINUE SENTENCING AND SET       2
      PSR SCHEDULE
